DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-21, as originally filed, are currently pending and have been considered below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified  system Claim 1 as the claim that represents the claimed invention for analysis: 
Claim 1 recites: 
receiving the remote support request from the vehicle;
 identifying, based on the remote support request, a class of the vehicle associated with the request;
 determining, based on the class of the vehicle, respective operator scores associated with the class of the vehicle for a plurality of candidate operators;
 matching the vehicle to a chosen operator from among the plurality of candidate operators based at least in part on the respective operator scores; and 
assigning the chosen operator to service the remote support request.
The limitations from claim 1, “receiving the remote support request from the vehicle; identifying, based on the remote support request, a class of the vehicle associated with the request; determining, based on the class of the vehicle, respective operator scores associated with the class of the vehicle for a plurality of candidate operators; matching the vehicle to a chosen operator from among the plurality of candidate operators based at least in part on the respective operator scores; and  assigning the chosen operator to service the remote support request”, which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a mental process, more specifically, a concept performed in the human mind of choosing and assigning the operator to service the remote support request.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation a certain method of a concept performed in the human mind, then it falls within the “mental process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
The claim recites  remote support, class of vehicles.  Nothing in the claim precludes the steps from being practically performed in the human mind. 
Additionally, the mere nominal recitation of  remote support, class of vehicles, does not take the claim limitation out of the mental process group. Thus claim 1 recites a mental process.
Claim 1 is  abstract for similar reasons. (Step 2A-Prong 1: YES. The claim is  abstract).
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  In particular, the claims only recite the steps of: receiving the remote support request from the vehicle; identifying…. a class of the vehicle associated with the request; determining,  respective operator scores associated with the class of the vehicle for a plurality of candidate operators; matching the vehicle to a chosen operator from among the plurality of candidate operators based at least in part on the respective operator scores; and assigning the chosen operator ……..
These steps amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Therefore claims 1 is  directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).
there are no additional elements recited in the claim beyond the judicial exception.  At least the  “receiving” ,  “identifying”  “determining”  and “matching” are considered to be extra-solution activity and it does not appear to be more than what is considered well-understood, routine, conventional activity in the field (WURC).  The MPEP provides support that the additional limitations in the claim are directed to well-understood routine and conventional steps:
MPEP 2106.05(d) II recites:
II. ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other Step 2B considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
The MPEP further recites with respect to claims directed to insignificant solution activity:
2106.05(g)    Insignificant Extra-Solution Activity
Selecting a particular data source or type of data to be manipulated: 

iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and

Mere instructions to implement an abstract idea, on or with the use of generic computer components, or even without any computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is  not patent eligible. (Step 2B: NO. The claim does not provide significantly more).   
Claims 2-8  inherit the deficiencies of the base claim 1  respectively and therefore are non-statutory by virtue of their dependency. 

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-21 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 9 and 17, the recitation, “ determining …operator score” ;  “computing operator score” renders the claim indefinite, since it is not clear, what type of score is being computed?  Does it compute operator  “qualification score,” “performance score”, or  “satisfaction score”, or “capability score”?
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1, 6-7, 9 and 14-15 are  rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. ( USP 2018/0365908).
As Per Claim 1, Liu et al. ( Liu) teaches, a method for selecting a teleoperator to remotely operate a vehicle in response to a remote support request, the method comprising: receiving the remote support request from the vehicle; identifying, based on the remote support request, a class of the vehicle associated with the request;
  matching the vehicle to a chosen operator from among the plurality of candidate operators based at least in part on the respective operator scores; and assigning the ([0087-0121], [0128-0138], Figs. 4A, 1-3B).
Examiner interprets : Operator score: as operator knowledge about vehicle.
However, Liu does not explicitly teach,  determining, based on the class of the vehicle, respective operator scores associated with the class of the vehicle for a plurality of candidate operators.
However, Liu teaches, “Allocating teleoperators 470 to teleoperation requests 434 may be based on one or more of the following: time (e.g., peak or non-peak hours, seasons, day time, and night time), knowledge of or experience with the vehicle (e.g., vehicle make and model)”, [0129]).
Therefore, it would have been obvious to one ordinary skill in the art to recognize that Liu has the teachings of determining, based on the class of the vehicle, respective operator scores associated with the class of the vehicle for a plurality of candidate operators.
As per Claim 6, Liu  teaches the limitation of Claim 1. However, Liu  further teaches, obtaining, during service of the remote support request, telemetry data pertaining the service of the remote support request; and generating an updated operator score for the chosen operator based on the telemetry data.  (via “system information and data 412 for analysis”, [0087]), [0089], [0104-0111], 0114], [0117],[0130],[0140]).
As per Claim 7,  Liu  teaches the limitation of Claim 1. However, Liu  further teaches, wherein the chosen operator comprises a human teleoperator.  (Liu : “the  [0129]).
Claim 9 is being rejected using the same rationale as claim 1.
Claim 14 is being rejected using the same rationale as claim 6.
Claim 15 is being rejected using the same rationale as claim 7.

7.	Claims 8 and 16 are  rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. ( USP 2018/0365908) in view of Lockwood et al. (USP 2019/0011910).
As per Claims 8 and 16 , Liu  teaches the limitation of Claim 1. However, Liu does not explicitly teach, wherein the chosen operator comprises an artificial intelligence agent executing on a computing system.  
In a related field of Art  Lockwood et al. ( Lockwood) teaches, interaction between vehicle and teleoperations system,  wherein the chosen operator comprises an artificial intelligence agent executing on a computing system. ( via : “in FIG. 1, the teleoperations system 148 may include one or more teleoperators 150, which may be human teleoperators located at a teleoperations center 152. In some examples, one or more of the teleoperators 150 may not be human. For example, they may be computer systems leveraging artificial intelligence, machine learning, and/or other decision making strategies.”, [0052]), Fig.1).
It would have been obvious to one of ordinary skill in the art, having the teachings of  Liu and Lockwood  before him, before the effective filing date of the invention, to modify the systems of Liu to include the teleoperations system  teachings (artificial intelligence teleoperators)  of Lockwood  and configure with the system of Liu  
Claim 16 is being rejected using the same rationale as claim 8.

8.	Claims 17 and 19-21 are  rejected under 35 U.S.C. 103 as being unpatentable over Boda et al. [(WO-2018-087879,  however, (USP 2020/0057436 will be  used here  as English Translation of WO-2018-087879)] and  in view of  Liu et al. 
(USP 2018/0365908).
As Per Claim 17, Boda teaches, a method for establishing a teleoperator scoring database, the method comprising: initiating a test driving session of an operator at a remote support terminal for a vehicle belonging to a vehicle class; issuing an instruction to the operator to instruct the candidate operator to perform a driving maneuver via controls of the remote support terminal; collecting data relating to the driving maneuver;   and storing the operator score in association with the operator and the vehicle class to the teleoperator scoring database.[0047]  (See : Boda :  Abstract, [0001],[0003], [0008],[0012], [0014], [0019], 0021], [0068-0076], Figs. 1-8).
However,   Boda does not explicitly teach, computing an operator score for the operator based on the data;
Examiner interprets : Operator score: as operator knowledge about vehicle.
In  a related field of Art, Liu et al. ( Liu) teaches,  intervention in operation of a vehicle having autonomous driving capabilities, wherein, “the teleoperation event handling process 430 may send a teleoperation request 434 to the teleoperation server knowledge of or experience with the vehicle (e.g., vehicle make and model”),[0129]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Boda  and Liu before him before the effective filing date of the invention, to modify the systems of Boda, to include the   teachings (AV system ) of  Liu  and configure with the system of Boda  to  Allocate teleoperators  to teleoperation requests based on knowledge of or experience with the vehicle. Motivation to combine the two teachings is, to acquire area of  expertise of the operators when assigning for executing remote support. 
 	As per Claim 19, Boda as modified by Liu teaches the limitation of Claim 17. However, Boda  in view of Liu  further teaches, wherein the vehicle comprises a physical vehicle remote from the operator and wherein initiating the test driving session comprises initiating a remote support session in which the operator remotely teleoperates the physical vehicle via controls at the remote support terminal.  ( Boda :See : Abstract, [0001],[0003], [0008],[0012], [0014], [0019],  Fig. 6).
As per Claim 20 , Boda as modified by Liu teaches the limitation of Claim 17. However, Boda  in view of Liu further  teaches, wherein the vehicle comprises a virtual (Boda :See  Abstract, [0001],[0003], [0008],[0012], [0014], [0019], 0021], [0068-0076], Fig. 6).

As per Claim 21, Boda as modified by Liu teaches the limitation of Claim 17. However, Boda  in view of Liu further  teaches, obtaining, during service of a remote support request, telemetry data pertaining the service of the remote support request by the operator; and generating an updated operator score for the operator based on the telemetry data. (Boda :See : Abstract, [0001],[0003], [0008],[0012], [0014], [0019], 0021], [0068-0076], Fig. 6).

Allowable Subject Matter
9.	Claims 2-5, 10-13 and 18 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663